UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-168768 RVPLUS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1986126 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4278 S. Chegwidden Lane Taylorsville, Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (801) 674-3757 Not applicable (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act:None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o As ofMarch 16, 2011, there were 9,380,000shares of Common Stock, par value $0.0001 per share, outstanding. RVPLUS, INC. Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. Balance Sheets as of January 31, 2011 (unaudited) and April 30, 2010 F-2 Statement of Operations for the nine months ended January 31, 2011 (unaudited), for the period from January 29, 2010 (Inception) through January 31, 2010 (unaudited), and for the period from January 29, 2010 (Inception) through January 31, 2011(unaudited) F-3 Statement of Operations for the three months ended January 31, 2011 (unaudited) and for the period from January 29, 2010 (Inception) through January 31, 2010 (unaudited) F-4 Statement of Stockholder’sEquityfor the period from January 29, 2010 (Inception) through January 31, 2011 (unaudited) F-5 Statement of Cash Flows for the nine months ended January 31, 2011 (unaudited) , for the period January 29, 2010 (Inception) through January 31, 2010 (unaudited), and for the period from January 29, 2010 (Inception) through January 31, 2011(unaudited) F-6 Notes to Financial Statements (Unaudited) F-7 - F-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 6 Item 4. Controls and Procedures. 6 Part II OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. RVPLUS INC. January 31, 2011 and 2010 Index to Financial Statements Contents
